DETAILED ACTION
Examiner acknowledges receipt of amendment to application 16/375,347 filed on May 25, 2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-7 are still pending.

Response to Arguments
On pages 3-5 of the remarks filed May 25, 2021, Applicant argues:
The cited art, including Torkelson and Donnelly, whether taken alone or as purported to be combined by the Examiner fail to disclose and would not have suggested to a skilled artisan, at least the above-bolded features. In other words the cited art, and in particular Torkelson, fails to disclose "[a] controller being configured to obtain specific information as to whether or not the charging facility is provided with a cooling mechanism for cooling the connector and the inlet, and set the maximum allowable current to be higher when the charging facility is provided with the cooling mechanism than when the charging facility is not provided with the cooling mechanism." 
Thus, since the cited art fails to disclose or suggest the claim as a whole, the claim cannot be obvious in view thereof. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007); see Exparte Clapp, 227 USPQ 972, 973 (Bd. Pat. App. & Inter. 1985); see Graham v. John Deere, 383 U.S. 1, 148 USPQ 459 (1966).  
In the Office Action, the Examiner relies on and asserts that Torkelson discloses "[a] controller being configured to obtain specific information as to whether or not the charging facility is provided with a cooling mechanism . . . and set the maximum allowable power" based on this specific information. See Office Action, page 3 (citing Torkelson    [0011], [0014], and [0017]). 
Applicant respectfully disagrees with the Examiner's analysis. While it is true that Torkelson discloses limiting charging speed (i.e. by way of controlling maximum charging voltage) based on a temperature of and heat generated by the vehicle battery 108, the reference fails to "obtain specific information as to whether or not the charging facility is provided with a cooling mechanism for cooling the connector and the inlet". 
for cooling the connector and the inlet". 
Rather, Torkelson merely discloses that "the cooling system 110 external to the vehicle 102 can be connected with the cooling, circuit/cells 122 of the battery 108. The cooling system 110 can push high volumes of coolant through the battery cooling circuit/cells 122, to allow for a high voltage, e.g., a rapid charge procedure, while reducing a risk of overheating and/or degrading the battery 108 during charging." Torkelson  [0014]; see Torkelson  [0017] ("During rapid charge, the thermostat and control unit 118 can determine if a temperature of the coolant 115, battery 108 and/or environment around the battery 108 is within a determined threshold (308).... The thermostat and control unit 118 can control operation ... as needed to control the temperature of the battery 108 below the determined threshold . . . . In some examples, the heat exchanger 112, storage tank 114 and circulation pump 116 are sized to maintain the temperature of the battery 108 below the threshold during charging, e.g., rapid charge.") 
 In other words, Torkelson only presents a disclosure concerned with cooling the batteries 108 themselves, but is silent with respect to "a cooling mechanism for cooling the connector and the inlet". 
Thus, the reference cannot possibly disclose "set[ting] the maximum allowable current to be higher when the charging facility is provided with the cooling mechanism than when the charging facility is not provided with the cooling mechanism." 
A unit cannot be configured to control a parameter based on a variable if the unit is not even configured to recognize the existence of the variable.

Examiner respectfully disagrees. A coolant system which cools the battery of the electric vehicle will necessarily cool the connector and inlet of the charging system while the battery is connected to the connector and inlet of the charging system, even if the cooling effect is minor. If Applicant desires to claim a particular construction where a cooling system, i.e. a fan, provides direct ventilation to the connector and inlet or direct fluid contact with the connector and inlet, the claims should be amended to indicate this.

On page 5 of the remarks filed May 25, 2021, Applicant argues:
Additionally, Torkelson is also silent with respect to obtaining information regarding whether an external charging system is provided with a cooling mechanism, be it for the batteries 108 or otherwise. Rather, Torkelson only 
The secondary reference, Donnelly, is not alleged as curing the deficiencies of Donnelly in this regard, and does not.

Examiner respectfully disagrees. Claims 1 and 7 recite “obtain specific information as to whether or not the charging facility is provided with a cooling mechanism for cooling the connector and the inlet”. The plain meaning of “as to” is “concerning” or “about” according to the Oxford and Merriam-Webster dictionaries.  Thus information which is “about” or “concerning” “whether or not the charging facility is provided with a cooling mechanism” would qualify as information “as to whether or not the charging facility is provided with a cooling mechanism”. Furthermore, either information that positively indicates that the charging facility is provided with the cooling mechanism or information that positively indicates that the charging facility is not provided with the cooling mechanism would meet the limitation. As seen in fig. 3, step 304 answers the question is the vehicle “connected to external cooling circuit?” An answer of “Yes” to step 304 indicates that both the vehicle is connected to the external cooling circuit and that the external (facility’s) cooling circuit exists, and thus is information “as to” “whether or not the charging facility is provided with a cooling mechanism”. 
If Applicant desires to claim that a definitive answer is obtained as opposed to just information related to the question the claims should be amended in such a manner by removing broad qualifiers, i.e. “the controller being configured to obtain specific that the charging facility is provided with a cooling mechanism for cooling the connector and the inlet or that the charging facility is not provided with a cooling mechanism for cooling the connector and the inlet” or “the controller being configured to determine that the charging facility is provided with a cooling mechanism for cooling the connector and the inlet or that the charging facility is not provided with a cooling mechanism for cooling the connector and the inlet”.
As for whether or not the cooling system is part of “a charging facility”, step 304 clearly determines whether or not an external cooling circuit is connected, that is, external to the vehicle, and thus part of some charging facility that is capable of providing the rapid charge. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Torkelson et al. US PGPUB 2019/0047429 in view of Donnelly et al. US PGPUB 2011/0106329.
Regarding claims 1 and 7, Torkelson discloses a vehicle configured to perform plug-in charging for charging a power storage device mounted in the vehicle with electric power supplied through a charging cable from a charging facility external to the vehicle [fig. 1, vehicle 102 comprises a battery 108 which is charged via power supplied via cable (fig. 1, par. 16 “plug-in”) from charger 104], the vehicle comprising: 
an inlet to which a connector of the charging cable is connectable [fig. 1, pars. 11 & 16; the vehicle 102 is connected to the charger 104 via a cable]; and 
a controller configured to control a supply current from the charging facility such that the supply power does not exceed a maximum allowable level [figs. 1 & 3; pars. 11, 14-15 & 17; control unit 106 controls the type of charge and the maximum power which is received, i.e. whether quick/rapid charge with high voltage is performed or something less than that], 
the controller being configured to 
obtain specific information as to whether or not the charging facility is provided with a cooling mechanism for cooling the connector and the inlet [fig. 3, step 304; pars. 11, 14 & 17; based on whether a cooling system is provided at the facility and connected to the vehicle (step 304), the controller decides on a regular charge (step 306) or a quick charge (step 308)], and 
set the maximum allowable power to be higher when the charging facility is provided with the cooling mechanism than when the charging facility is not 
Torkelson does not explicitly disclose it is the current which is controlled to not exceed a level.
However, Donnelly discloses an electric vehicle charge system wherein the current is controlled to control the level of charging [figs. 1-2; pars. 7, 58-59, 62, 76, 79 & 111; an EV charging station (port) in combination with a server decide on the maximum amperage that is delivered to a vehicle].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Torkelson to further include it is the current which is controlled to not exceed a level for the purpose of modulating the current draw basd on usage conditions, as taught by Donnelly (par. 7).
Regarding Claim 7, the method steps would have been obvious to one of ordinary skill based on the teachings of the Torkelson and Donnelly references, above, as pertains to rejection of the apparatus of claim 1.
	Regarding claim 2, Torkelson does not explicitly disclose wherein the specific information contains: information for specifying the charging facility; and information as to whether or not the charging facility specified is provided with the cooling mechanism, which are associated with each other.
	However, Donnelly further discloses wherein the specific information contains: information for specifying the charging facility; and information as to whether or not the 
	It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Torkelson to further include wherein the specific information contains: information for specifying the charging facility; and information as to whether or not the charging facility specified is provided with the cooling mechanism, which are associated with each other for the purpose of providing EV drivers with a database including the status and features of each charging station, as taught by Donnelly (pars. 72 & 110-111).
Regarding claim 3, Torkelson discloses wherein further comprising a memory in which the specific information is stored, wherein the controller is configured to refer to the memory to obtain the specific information [pars. 17-21; the vehicle performs the process of fig. 3 using a processor 400, which stores a program in memory, thus the specific information on whether the cooling system is provided is at least stored in memory for accomplishing the decision step 304].
Regarding claim 4, Torkelson does not explicitly disclose further comprising a communication device configured to communicate with at least one of another vehicle and a server that is provided outside the vehicle, wherein 
the controller is configured to obtain the specific information through communication using the communication device.

It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Torkelson to further include a communication device configured to communicate with at least one of another vehicle and a server that is provided outside the vehicle, wherein the controller is configured to obtain the specific information through communication using the communication device for the purpose of providing EV drivers with a database including the status and features of each charging station, as taught by Donnelly (pars. 72 & 110-111).
	Regarding claim 5, Torkelson does not explicitly disclose further comprising a positional information obtaining device configured to obtain positional information about the vehicle, wherein the controller is configured to specify the charging facility by obtaining the positional information about the vehicle that is connected to the charging facility through the charging cable.
	However, Admitted Prior Art discloses using a GPS system in a vehicle and a database of charger locations to specify a charging location for the vehicle. Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the combination of Torkelson and Donnelly to further include a positional information obtaining device configured to obtain positional 
NB: Examiner took Official Notice with respect to the above limitation of claim 5 in the Non-Final Rejection mailed March 16, 2021. Applicant did not traverse or did not adequately traverse. Thus, the limitation is being treated as taught by admitted prior art. See MPEP 2144.03.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Torkelson et al. US PGPUB 2019/0047429 in view of Donnelly et al. US PGPUB 2011/0106329, and further in view of Marathe et al. US PGPUB 2015/0123619.
Regarding claim 6, the combination of Torkelson and Donnelly does not explicitly disclose wherein the controller is configured to specify the charging facility by obtaining at least one of identification information about the charging facility and information showing a type of the charging facility through communication with the charging facility via the charging cable.
However, Marathe discloses a vehicle charging system wherein the controller is configured to specify the charging facility by obtaining at least one of identification information about the charging facility and information showing a type of the charging facility through communication with the charging facility via the charging cable [abs.; pars. 45 & 53; figs. 1 & 16-17; the vehicle and the charging station communicate over the cable and specify parameters including charger parameters, so a type of charging facility, the type of power provided].
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID V HENZE-GONGOLA whose telephone number is (571)272-3317.  The examiner can normally be reached on M to F, 9am to 7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859